internal_revenue_service number release date index number -------------------------------------------------------- ------------------------------ ----------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ---------------- telephone number -------------------- refer reply to cc fip plr-133989-14 date february legend issuer bonds state a ------------------------------------------------------------------- --------------- ------------------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------- ------ ----------------------------- ---------------- dear ----------------- this letter is in response to your request for a ruling that the fare revenues collected by issuer for bus service along the managed lanes are not payments in respect of the managed lanes under sec_141 of the internal_revenue_code the code and sec_1_141-4 of the income_tax regulations facts and representations issuer is a political_subdivision of state issuer provides bus transportation services to members of the general_public within a defined service area which includes a portion of a u s highway the highway issuer operates many bus routes throughout its service area including some routes that use the highway members of the general_public pay issuer certain published fares to ride on issuer’s busses the fare revenues some riders pay for each individual ride while others purchase monthly or annual passes that permit unlimited rides during the relevant period the price of each individual ride or pass varies depending on whether the rider will travel on local express or regional routes plr-133989-14 state’s department of transportation and one of its divisions together sdot have begun a project to improve the highway this project will include the segregation and construction of one managed lane running in each direction on the highway these two lanes collectively are the managed lanes a private concessionaire will operate the managed lanes pursuant to a management_contract that issuer represents will result in private_business_use under sec_1_141-3 on some of its regional and express routes issuer’s busses will transport passengers over the managed lanes the distance traveled over a managed lane may constitute only a portion of the total distance travelled over a specific route thus on certain routes a passenger that travels over a managed lane may continue to be transported beyond the managed lane the fares that issuer charges for travel on its bus routes over the managed lanes will be the same as the fares that it charges for travel on its express and regional routes that do not travel on the managed lanes thus issuer will not charge passengers a premium to travel by bus over a managed lane pursuant to an agreement with sdot issuer will contribute approximately dollar_figurea to the construction of the managed lanes and will finance certain equipment along the managed lanes that will be owned and used by issuer in its bus operations issuer intends to use proceeds of the bonds to finance a portion of these expenses law and analysis sec_54aa defines the term build_america_bond for purposes of sec_54aa as any obligation other than a private_activity_bond if the interest on such obligation would but for sec_54aa be excludable from gross_income under sec_103 such obligation is issued before date and the issuer makes an irrevocable election to have this section apply sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides in part that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 sec_141 provides in part that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use plr-133989-14 sec_1_141-4 provides in part that the private payment portion of the private_security_or_payment_test takes into account the payment of the debt service on the issue that is directly or indirectly to be derived from payments whether or not to the issuer or any related_party in respect of property or borrowed money used or to be used for a private_business_use sec_1_141-4 provides that both direct and indirect payments made by any nongovernmental person that is treated as using proceeds of the issue are taken into account as private payments to the extent allocable to the proceeds used by that person payments for a use of proceeds include payments whether or not to the issuer in respect of property financed directly or indirectly with those proceeds even if not made by a private business user the fare revenues will have little connection to the managed lanes the fares issuer charges for travel on its bus routes over the managed lanes will be the same as the fares it charges for travel on its express and regional routes that do not travel on the managed lanes issuer operates many bus routes throughout its service area only some of which will travel over the managed lanes even for those routes on which passengers will travel over managed lanes the distance traveled over a managed lane may constitute only a portion of the total distance travelled during that trip conclusion based strictly on the information submitted and representations made we conclude that the fare revenues collected by issuer for bus service along the managed lanes are not payments in respect of the managed lanes under sec_141 and sec_1_141-4 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-133989-14 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s james a polfer branch chief financial institutions products
